                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


MARK RALEIGH,                  )
        Plaintiff,             )
                               )
     v.                        )              Case No. 2:18-cv-11591
                               )              Hon. Terrance G. Berg
SERVICE EMPLOYEES              )              Magistrate Judge David Grand
INTERNATIONAL UNION,           )
          Defendant.           )
_______________________________)

                      STIPULATED PROTECTIVE ORDER

      Upon considering the stipulation of the parties, and this Court being fully

apprised therein, this Court finds that a Protective Order regarding private,

confidential, and/or proprietary information should be entered in this matter, and

accordingly,

      IT IS ORDERED that:

      1.       This Protective Order is hereby entered in this matter and governs

certain designated documents, testimony, information, and other written discovery

(“Discovery Material”) to be exchanged by the parties, Plaintiff Mark Raleigh and

Defendant Service Employees International Union (“SEIU”) and by any non-parties

requested to produce Discovery Material in this action (“Litigation”) that the

producing party or non-party considers to be private, confidential, or proprietary.



                                          1
      2.     All Discovery Material designated as “Confidential” when it is

produced, or designated as “Confidential” during any depositions taken during the

Litigation, shall (unless the “Confidential” designation is voluntarily withdrawn or

stricken by Order of this Court) be used solely for purposes of the Litigation and for

no other purpose, except that material designated as “Confidential” may be used for

purposes of the litigation in Fells v. SEIU, No. 2019 CA 3079 B (D.C. Superior

Court) (“Fells Litigation”) to the same extent to which it may be used in this

Litigation. All Discovery Material designated as “Confidential—Raleigh Only”

when it is produced, or designated as “Confidential—Raleigh Only” during any

depositions taken during the Litigation, shall (unless the “Confidential—Raleigh

Only” designation is voluntarily withdrawn or stricken by Order of this Court) be

used solely for purposes of the Litigation and for no other purpose; such material

may not be used in the Fells Litigation. If, in the course of discovery or other

proceedings in this Litigation, Defendants or Plaintiff, any party to the Litigation, or

any third-party discloses Discovery Material they deem confidential, or proprietary,

the producing party may designate such Discovery Material as “Confidential” or

“Confidential—Raleigh Only.” A party may designate information produced in

discovery as “Confidential” or “Confidential—Raleigh Only” material only if the

disclosing party determines, in good faith, that such material is: (a) private personnel

information, including performance ratings, reviews, retirement or separation


                                           2
information, and salary, benefit and compensation information, of any current or

former employee of any party to this litigation; (b) confidential personal, medical,

or financial data concerning Plaintiff, any relative of Plaintiff, or any current or

former officer and/or employee of SEIU and/or their spouses; or (iii) information of

a proprietary, or confidential business nature, which is not generally known and

which an entity would not normally reveal to third parties or, if revealed, would

require third parties to maintain in confidence (for example, financial statements and

related data, member information, business/organizing plans and agreements, and

other similar information). In addition, a party may designate information produced

in discovery as “Confidential—Raleigh Only” material only if the disclosing party

determines, in good faith, that such material pertains only to the Raleigh Litigation

and is inappropriate for disclosure in the Fells Litigation. Examples of such material

include, but are not limited to, documents reflecting confidential statements or

information from witnesses that were obtained in the investigation of Plaintiff

Raleigh, but not Plaintiff Fells; and documents reflecting confidential organizing and

other information in work assignments completed by Plaintiff Raleigh

      3.     Documents and other written discovery shall be designated as

“Confidential” or “Confidential—Raleigh Only” by stamping each page of the

document with the corresponding legend. Deposition testimony shall be designated

“Confidential” or “Confidential—Raleigh Only” by so indicating orally on the


                                          3
record during the deposition. The designated pages of the transcript of any such

deposition shall be marked by the court reporter with the appropriate legend.

      4.     Any person in possession of Confidential Discovery Material shall

maintain it in a reasonable and appropriate manner so as to avoid disclosure of its

contents in any manner not permitted by this Order.

      5.     Confidential Discovery Material shall not be disclosed to third parties

who are not litigants in this case or their counsel, except as provided in paragraph 6,

except upon prior written consent of the designating party.

      6.     Discovery Material that is designated “Confidential” may be disclosed

only to the extent reasonably necessary for the conduct of the Litigation and only to

the following:

             a.     the Court (including any appellate court) and Court personnel;
             b.     court reporters in connection with the taking of a deposition or
                    the transcription of court proceedings;
             c.     attorneys (including in-house and outside counsel) of the parties
                    to the Litigation (or the corporate parent of a party to the
                    Litigation) and such attorneys’ employees;
             d.     parties to the Litigation and their officers, directors, trustees,
                    and managerial employees;
             e.     the creator and addressees of such Confidential Material and
                    persons who received a copy thereof prior to its production in
                    the Litigation;
             f.     anticipated and actual fact witnesses other than the parties to
                    the Litigation, either during or outside a deposition or court
                    proceeding, provided that counsel disclosing the Confidential
                    Discovery Material has a good-faith basis to disclose such
                    information to such witness;
             g.     experts, advisors, consultants, and other persons engaged to
                    assist directly in the Litigation; and
                                          4
             h.     mediators, facilitators, arbitrators or other third-party neutrals
                    that are engaged by the parties to the Litigation to participate in
                    a resolution of the Litigation.
             i.     Discovery Material designated as “Confidential” may be used
                    for purposes of the litigation in Fells v. SEIU, No. 2019
                    CA 3079 B (D.C. Superior Court) (“Fells Litigation”) to
                    the same extent to which it may be used in this Litigation.

      7.     Discovery Material that is designated “Confidential—Raleigh Only”

may be disclosed only to the extent reasonably necessary for the conduct of the

Litigation and only to the persons or entities described in Paragraphs 6(a)-(h), above.

Discovery Material that is designated “Confidential—Raleigh Only” may not be

disclosed for purposes of the Fells Litigation.

      8.     All persons to whom Confidential Discovery Material is disclosed in

accordance with the terms of this Order shall be advised by counsel of the terms of

this Order and informed that they are subject to the terms and conditions of this

Order prior to disclosure.

      9.     In the event that counsel for any signatory to this Order at any time

believes that Confidential Discovery Material should cease to be so designated, such

counsel shall so notify counsel for the designating party. Counsel for the challenging

and designating parties shall confer in good faith in an attempt to reach an agreement

regarding the status of the Confidential Discovery Material. If the dispute is not

resolved, the party claiming the “Confidential” or “Confidential—Raleigh Only”

status of the Discovery Material may bring the dispute before the Court on an


                                           5
expedited basis for a determination. In the event that such a motion is made, any

disputed Confidential Discovery Material shall remain subject to and protected by

this Order until such motion is resolved. In the event that a motion challenging the

designation is filed, it shall at all times be the burden of the party or person seeking

the confidential designation to demonstrate, under existing standards of law, that the

Discovery Material at issue warrants the designation.

      10.    Compliance with the terms of the Order shall not be deemed an

admission that any Discovery Material is not otherwise protected from disclosure or

admissible in evidence and shall not constitute a waiver of the right of any person to

object to the production of any Discovery Material for any reason whatsoever.

      11.    This Order shall have no effect upon a designating party’s use of its

own Confidential Discovery Material.

      12.    The inadvertent failure to designate Discovery Material as

“Confidential” or “Confidential—Raleigh Only” shall be corrected by supplemental

written notice to the receiving party as soon as practicable to prevent further use or

disclosure of Confidential Discovery Material contained therein by such persons.

      13.    Nothing in this Order shall be deemed in any way to restrict the use of

Discovery Material that is publicly available or has been or could be legally obtained

independent of formal discovery in the Litigation, whether or not the same material

has also been obtained through formal discovery in the Litigation.


                                           6
      14.      Any Confidential Discovery Material filed by either party with a Court,

either as part of a pleading, brief, or otherwise, shall be filed under seal in accordance

with the provisions of local rules and any applicable rules or guidelines governing

the filing of materials under seal with the electronic case filing system. Where

possible, only the portions of the filing with the Court constituting Confidential

Discovery Material shall be filed under seal. Prior to filing any such material under

seal, the parties agree to meet and confer regarding whether the Confidential

Discovery Material can be filed in redacted form. To the extent that there is any

conflict between the terms of this Order and rules of the Court, the rules of the Court

will govern.

      15.      Upon request of the designating party, and following the termination of

this action and any related proceedings and appeals, any person in possession of

Confidential Discovery Material shall, upon request, either: (1) return such material

to counsel for the designating party; or (2) certify to counsel for the designating party

that all such material and copies, summaries, and extracts thereof have been

destroyed, provided, however, that the signatories to this Order and their counsel

may retain copies of attorney work-product and briefs, pleadings, and other papers

filed with or sent to the Court that incorporate, append, or refer to Confidential

Discovery Material, with such papers remaining subject to the terms and conditions

of this Order.


                                            7
      16.    The terms of this Order shall be effective and the parties and their

counsel shall be bound by the terms of this Order on the date the Order is signed by

the parties’ counsel.

      17.    Prior to the time this Order is entered by the Court, Confidential

Discovery Material shall be subject to the terms of this Order to the same extent as

though the Order has been entered by the Court.

      IT IS SO ORDERED.

                                      /s/Terrence G. Berg
                                      TERRENCE G. BERG
                                      UNITED STATES DISTRICT JUDGE
Dated: August 23, 2019

STIPULATED AND AGREED


     /s/_Brian J. Farrar________________       /s/__Kathleen M. Keller__________
     Raymond J. Sterling (P34456)              Kathleen M. Keller (DC #470505)
     Brian J. Farrar (P79404)                  April H. Pullium (DC #198026)
     Sterling Attorneys at Law, P.C.           Bredhoff & Kaiser PLLC
     33 Bloomfield Hills Pkwy., Ste. 250       805 15th St., NW, Suite 1000
     Bloomfield Hills, MI 48304                Washington, DC 20005
     (248) 644-1500                            (202) 842-2600
     rsterling@sterlingattorneys.com           kkeller@bredhoff.com
     bfarrar@sterlingattorneys.com             apullium@bredhoff.com
     Attorneys for Plaintiff
                                               Heather Cummings (P67029)
                                               Cummings & Cummings Law
                                               Group, PLLC
                                               423 N. Main St., Suite 200
                                               Royal Oak, MI 48067
                                               (248) 733-3405
                                               heather@cummingslawpllc.com

                                         8
